DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffer et al (US patent 5,797,160).
	The publication to Jeffer discloses the invention as is claimed.  Jeffer discloses an wiper rubber (30, fig. 6) for wiping a windshield.  The rubber includes a holding base portion (32, fig. 3) configured to be held by a wiper holder (20) of wiper (10), and a body portion (36) connected with the holding base portion by a neck portion (34).  As can be seen in figure 6, the neck portion is thinner than both a thickness of the holding base portion and the body connecting portion.  The body portion extends downwardly towards the windshield surface (42) to be wiped and tapers from a thickened area to provide decreasing thickness to a lip portion which defines opposing wiping edge (38, 40).  The lip portion is clearly seen in figures 5 and 6 which show the lip portion designated by a 9) and thickness dimension (d13).  Jeffer discloses the lip portion length dimension as being from .0575 to .0975 inches (Table 2) and the lip portion thickness dimension as being from .0220 to .0420 inches.  As such, a lip length of .0575 inches and a lip thickness of .0420 inches, which is disclosed by Jeffer, has a lip length to lip thickness ratio of 1.3690, which is less than or equal to 2.3 as claimed.
	Wither respect to claim 3, setting forth the rubber as “for a resin window” does not distinguish from Jeffer.  Such relates to the intended use of the rubber and sets forth no particular construction not disclosed by Jeffer.  The rubber of Jeffer could be used for such window if desired.
Further, whether such window has a coating layer or not is not of particular relevance to claim 3 as such is solely directed to the wiper rubber and not a combination of rubber and window.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffer et al (US patent 5,797,160) in view of Nakamura et al (WO publication 2018/225727).
	The publication to Jeffer discloses all of the above recited subject matter, including a wiper holder (20) holding the wiper rubber and a wiper arm (18) configured to swing the holder and rubber over windshield surface (42).   Jeffer discloses all of the above with the exception of the windshield being a resin windshield.
	The publication to Nakamura (note cited English language equivalent document US 2020/0139793) discloses use of resin windshields in vehicles due to their lightweight, molding properties and designability.  See Background and Summary of Nakamura.  Nakamura also discloses the provision of a hardcoat layer (para. 96) on the resin windshield to improve weatherability and abrasion resistance.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the windshield of Jeffer as a resin windshield with hardcoat layer, as clearly suggested by Nakamura, to provide a lightweight abrasion resistant windshield.
	With respect to claim 2, while Jeffer and Nakamura are silent as to dynamic frictional coefficient, such appears an inherent characteristic of the two.  Initially, it is noted that dynamic friction only occurs when the wiper rubber moves over the windshield surface and that no such movement is claimed.  As such, the limitation does not appear to impart any particular structure to either the blade rubber or the resin windshield as claimed.  Further, the modified Jeffer wiper structure includes all of the structure set forth in the claims.  As such, it appears the modified Jeffer wiper structure would inherently include the same dynamic frictional coefficient if the wiper rubber is moved over the windshield.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
26 February 2022